The facts, like those of the next preceding case, found by the special verdict of the jury, are the same as those in the State v. Parrott, ante, 311.
Upon the special verdict his Honor held that the defendants were not guilty, whereupon the State appealed.
The facts in this case are the same as in State v. Parrott, ante, 311, at this term, and the decision is the same and for the same reasons.
Let the decision in this and the opinion in that, be certified as the decision and opinion in this case, to the end that the Court below may proceed to judgment, discharging the defendants as upon a verdict of not guilty.
PER CURIAM.                                          Judgment affirmed.
Cited: Comrs. v. Lumber Co., 116 N.C. 742.
(315)